MEMORANDUM **
Jamshid Rahro, a native and citizen of Iran, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings in order to adjust his status based on marriage to a United States citizen, and to re-apply for asylum based on changed circumstances. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999), and we deny the petition for review.
The BIA did not abuse its discretion by denying Rahro’s motion to reopen as untimely. Rahro. filed his motion- months after the 90-day filing deadline. See 8 C.F.R. § 1003.2(c)(2) (stating that a motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered”). The motion did not, as Rahro contends, fall *728within the exception to the deadline found at 8 C.F.R. § 1003.2(c)(3)(ii), because Rahro did not demonstrate changed circumstances in Iran that were material to his asylum claim. See Konstantinova, 195 F.3d at 530 (affirming denial of motion to reopen where new evidence offered was too general to establish a well-founded fear of persecution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.